Exhibit 10.2

AGREEMENT FOR PROFESSIONAL SERVICES

This Agreement for Professional Services (the “Agreement”) is made and entered
into as of the day of September 17, 2010 (the “Effective Date”), by and between
Primus Telecommunications Group, Incorporated, a Delaware corporation with
offices at 7901 Jones Branch Drive, Suite 900, McLean, VA 22102 (hereinafter
individually referred to as the “Company”) and Thomas R. Kloster (hereinafter
referred to as “Contractor”).

WHEREAS, Contractor was a former officer, employee and director of the Company
or its subsidiary, Primus Telecommunications, Inc., whose employment terminated
on August 31, 2010;

WHEREAS, the Company and its subsidiary, Primus Telecommunication, Inc., are
parties to a Termination Agreement dated September 17, 2010 (the “Termination
Agreement”), which sets forth certain terms relating to the termination of the
Contractor’s employment with the Company;

WHEREAS, the Company wishes to retain Consultant on a limited basis to assist in
transition of certain matters that Consultant worked on during his employment
with the Company; and

WHEREAS, Contractor is willing to perform such services subject to and in
accordance with the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Company and Contractor hereby agree as follows:

1. SERVICES AND SCOPE OF WORK

1.1 Services. Contractor agrees to perform for the Company the tasks,
responsibilities and services (the “Services”) described on the attached task
specific schedule(s) (individually, a “Task Order”). The parties may agree, from
time to time, to additional Task Orders which shall be signed by both parties
and attached hereto. The Services shall be provided in accordance with the
provisions of this Agreement and the applicable Task Order.

1.2 Provision of Services. All of the Services shall be provided by Contractor
and Contractor shall not delegate, assign or subcontract the performance of any
of the Services.

1.3 Time Commitment. Contractor agrees to provide up to 32 hours of Services per
month during the term of this Agreement. The parties by mutual agreement may
increase the number of hours of Service the Contractor may provide during a
month; provided, however, that the number of hours Contractor provides for
Services shall not exceed on an annualized basis 20% of the average annual hours
Contractor worked for the Company and its affiliates during the prior 36 months.



--------------------------------------------------------------------------------

2. INDEPENDENT CONTRACTOR AND SUBCONTRACTING

2.1 Independent Contractor. Contractor is performing the Services as an
independent contractor. Contractor is not an agent of the Company and thus has
no right or authority to represent or legally bind the Company as to any
matters, except as expressly authorized in this Agreement. The Company shall not
be responsible for payment of, and Contractor shall not make a claim against the
Company for, worker’s compensation, health or disability benefits, or
unemployment insurance, nor shall the Company be responsible for withholding or
paying employment related taxes for Contractor. In the event that any federal,
state or local government agency, any court or any other applicable entity
determines that Contractor is an employee of the Company for any purpose,
Contractor agrees to indemnify and hold the Company harmless from all
liabilities, costs and expenses (including, but not limited to, attorneys’ fees)
associated with such determination.

3. PERSONNEL

3.1 Personnel Rules and Regulations. Contractor shall comply with the Company’s
reasonable security regulations, including any procedures that the Company
personnel and other consultants are normally asked to follow. Unless otherwise
agreed by the parties, Contractor shall observe the Company’s working rules,
working hours and holiday schedules while working on the Company’s premises.
Contractor specifically acknowledges that the Company is committed to a
drug-free work place and Contractor represents, warrants and covenants that he
is, and shall be, in compliance with such working rule.

4. PROGRESS REPORTS AND MEETINGS

4.1 Reports. If requested by the Company, Contractor shall submit a detailed
written progress report to the Company’s designated primary point of contact
every month, or at other intervals as reasonably requested by the Company,
during the term of this Agreement. Such progress reports shall detail the
current status of Contractor activities, progress of the Services being
performed, and additional actions or tasks to needed to complete such Task
Order. The progress report also shall identify both actual and anticipated
problem areas relating to the Task Orders, the impact thereof on Contractor’s
work effort, and action being taken or alternative actions to be taken to remedy
such problems.

4.2 Meetings. The parties shall mutually agree from time to time upon an
appropriate set of periodic meetings between Contractor and appropriate the
Company representatives. Such meetings shall be conducted telephonically or at
the Company’s headquarters.

5. FEES, EXPENSES, RECORDS AND TAXES

5.1 Fees. Contractor shall be paid the following amounts: (a) the sum of $20,000
per month for the provision of the Services hereunder during September
2010, October 2010 and November 2010; (b) the sum of $10,000 per month for the
provision of the Services hereunder during December 2010 and January 2011; and
(c) the sum of



--------------------------------------------------------------------------------

$5,000 per month for the provision of the Services hereunder during February
2011. If the requested hours of service exceed those stipulated in Section 1.3
(32 hours), the Contractor will be paid the sum of $500 per hour for each hour
of service in excess of the first 32 hours per month performed. In the event
this Agreement terminates during any month, the foregoing monthly fee shall be
prorated based on the number of days the Agreement was in effect during that
month.

5.2 Out-of-Pocket Expenses. The Company will reimburse Contractor, without
mark-up or margin, for “Out-of-Pocket Expenses” which shall mean reasonable,
necessary and actual out-of-pocket expenses incurred by Contractor in order to
perform the Services, but shall not include Contractor’s overhead costs (or
allocations thereof), administrative expenses or other mark-up. The Company will
reimburse Contractor for Out-of-Pocket Expenses to the extent such expenses
(i) have been detailed on a form acceptable to the Company and submitted to the
Company for review and approval; and (ii) are supported by documentation
reasonably acceptable to the Company. It is understood that the Company shall
not reimburse Contractor for commuting expenses under any circumstances or for
travel and living expenses incurred by Contractor in performing services at a
the Company facility located in the same metropolitan area as that of
Contractor’s home. It is also understood that any air transportation
reimbursable hereunder shall be coach/economy and that entertainment by or on
behalf of Contractor shall be at no cost to the Company.

5.3 Services Covered. Both parties acknowledge and agree that the fees set forth
in Section 5.1 are intended to compensate Contractor fully for all Services
and/or Deliverables to be performed and/or provided by Contractor pursuant to
the applicable Task Order. Accordingly, the Company shall not be obligated to
pay Contractor any consideration or amounts in addition to those described in
the applicable Task Order.

5.4 Taxes. Contractor agrees to sign form W-9 attached hereto as Exhibit A and
return it to the Company within 5 days of execution of this agreement. In no
event shall the Company be responsible for taxes based on the income or gross
receipts of Contractor.

6. INDEMNITIES

Contractor agrees to indemnify, defend at its expense and hold harmless the
Company, and its affiliates, subsidiaries, partners, officers, directors,
employees, agents, successors and assigns from any and all claims, actions,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees
and expenses, arising from or related to: (i) any breach of the representations,
warranties and covenants made by Contractor under this Agreement; (ii) any
breach of the confidentiality obligations hereunder by Contractor; (iii) any
claim of infringement made against the Company or its representatives of any
patent, copyright, trademark, trade secret or other proprietary right relating
to Deliverables, documentation and/or other materials provided by Contractor;
(iv) any claim of misappropriation of Confidential Information alleged to have
occurred because of the Company’s (or its designated representatives) use of
Deliverables, documentation and/or other materials provided by Contractor; or
(v) any personal injury or property damage in connection with or arising out of
the fault or negligence of Contractor or otherwise relating to the furnishing,
performance or use of the Services, Deliverables or other materials provided
under this Agreement or any Task Order.



--------------------------------------------------------------------------------

7. OWNERSHIP

7.1 Work Made For Hire. All Deliverables, information or other materials,
whether in progress or completed, including but not limited to, all inventions,
reports, recommendations, analyses, data, computer programs, drawings and
photographs developed and provided by Contractor during the performance of the
Services, shall be deemed “works made for hire” and the sole and exclusive
property of the Company. To the extent that any such work is not deemed a “work
made for hire” and the Company property by operation of law, Contractor hereby
irrevocably assigns, transfers and conveys (now and in the future) to the
Company all of its right, title and interest in such work, including but not
limited to all rights of patent, copyright, trademark or other proprietary
rights in such work. Contractor agrees to execute documents or to take actions
as the Company reasonably may request to perfect the Company’s ownership of any
such work, with such obligations to survive termination of this Agreement

7.2 Ownership Provisions. Contractor agrees that it shall include and enforce
such ownership provisions in all subcontracts, if any, to ensure the exclusivity
of the Company ownership as described in Section 7.1 above. The Company, its
successors and assigns, shall have the unfettered right to obtain, and to hold
in its own name, patents, copyrights, registrations, or such other intellectual
property rights and protections as may be appropriate. All Deliverables shall
bear the Company’s copyright and trade secret notices.

8. CONFIDENTIALITY AND PROPRIETARY RIGHTS

8.1 Non-Disclosure. In addition to the confidentiality requirements set forth in
the Termination Agreement, Contractor shall preserve as strictly confidential
and proprietary all information and material, whether or not marked as
confidential, including but not limited to the Company information, materials,
data, strategic plans, financial information, personnel files, customer (or
potential customer) lists, or other information that the Company may provide to
Contractor, or Contractor may receive, in connection with this Agreement or the
Task Order(s) (collectively “Confidential Information”). Contractor shall hold
the Confidential Information in confidence, with reasonable care and shall not
disseminate such Confidential Information to except to representatives of the
Company pursuant to the performance of the Services hereunder. Contractor agrees
to preserve any copyright, trademark and other proprietary rights notices on all
Confidential Information and promptly notify the Company of any disclosure of
Confidential Information that is not in accordance with this Agreement.
Contractor agrees that in the event of a breach or threatened breach of this
Section 8.1, that the Company may be irreparably harmed such that monetary
damages will not adequately compensate for its injuries. In the event of any
such breach, the Company shall be entitled, in addition to any rights or
remedies it may have at law or in equity, to temporary and permanent injunctive
relief issued by any court of competent jurisdiction enjoining and restraining
Contractor from continuing such breach and the payment by Contractor of all
costs associated with any litigation, including attorneys’ fees. The foregoing
obligations shall survive termination or expiration of this Agreement or any
Task Order.



--------------------------------------------------------------------------------

8.2 Limitations. Confidential Information shall not include the following
information, to the extent that Contractor can show that the information: (i) is
previously known by it at the time of disclosure without obligation of
confidence, or without breach of this Agreement or the Termination Agreement;
(ii) is publicly disclosed through no wrongful act of Contractor or its
representatives; (iii) is received from a third party having the right to
lawfully possess and disclose same and without breach of this Agreement; (iv) is
independently developed by Contractor without access or reference to the
Confidential Information; (v) is approved for release by prior written
authorization of the Company; or (vi) is required to be disclosed by a court of
competent jurisdiction pursuant to applicable law or regulation, but only to the
extent expressly required and only after alerting the Company of such disclosure
requirement

9. LIMITATION OF LIABILITY

IN NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES RELATING TO THIS AGREEMENT, EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EACH PARTY’S MAXIMUM LIABILITY
TO THE OTHER UNDER THIS AGREEMENT SHALL BE THE RECOVERY OF ACTUAL DAMAGES UP TO
THE AMOUNT PAYABLE BY THE COMPANY UNDER THIS AGREEMENT AND ALL TASK ORDERS. THE
FOREGOING LIABILITY LIMITATIONS SHALL NOT APPLY WITH RESPECT TO: (I) DAMAGES
OCCASIONED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF CONTRACTOR UNDER
THIS AGREEMENT; (II) CLAIMS THAT ARE SUBJECT TO INDEMNIFICATION IN ARTICLE 6; OR
(III) DAMAGES OCCASIONED BY THE IMPROPER OR WRONGFUL TERMINATION OR ABANDONMENT
OF THIS AGREEMENT OR ANY TASK ORDER BY CONTRACTOR.

10. WARRANTIES

10.1 Warranties. Contractor represents, warrants and covenants that: (a) he will
comply with all laws and regulations in performing the Services; (b) he will
perform the Services in accordance with the terms and conditions of this
Agreement and any Task Order in a professional and workmanlike manner consistent
with best industry standards and practice; (c) it possesses all right, power and
authority to enter into this Agreement; (d) all Deliverables shall be original
works of Contractor or that Contractor shall have all rights necessary to
provide such Deliverables; and (e) neither the Services, Deliverables nor any
other materials, or any part thereof, provided to the Company shall infringe any
patent, copyright, trademark, trade secret or other proprietary right of a third
party. The parties may agree upon additional warranties that will apply to
specific Task Orders. If any Services performed by Contractor fail to meet the
above warranties, then without limiting any other remedies at law or in equity,
Contractor promptly shall correct or re-perform any affected Services at no cost
to the Company.



--------------------------------------------------------------------------------

10.2 No Other Warranties. CONTRACTOR MAKES NO OTHER WARRANTY FOR ANY SERVICES
UNDER THIS AGREEMENT. THE WARRANTIES ABOVE ARE INSTEAD OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement will commence on the Effective Date and
shall terminate automatically February 28, 2011, unless sooner terminated
pursuant to this Article 11.

11.2 Termination for Cause. This Agreement and/or any Task Order issued under it
may be terminated by either party (reserving cumulatively all other rights and
remedies at law or in equity unless expressly stated herein) in the event the
other party has materially breached this Agreement or any Task Order (i) upon
receipt of written notice thereof if such material breach is incapable of cure;
or (ii) upon the expiration of thirty (30) days (or such additional cure period
as the non-breaching party may authorize in writing) after receipt of written
notice thereof if the material breach is capable of cure and has not been cured.
Waiver of a particular material breach shall not imply waiver of any other
material breach. Notwithstanding the foregoing, Contractor only may terminate
this Agreement or a particular Task Order in the event that the Company fails to
pay Contractor undisputed amounts under this Agreement or a particular Task
Order for an extended period of time. Each party agrees to continue performing
its/his obligations under this Agreement while any dispute is being resolved
except to the extent the issue in dispute precludes performance (dispute over
payment shall not be deemed to preclude performance).

11.3 Termination for Convenience. The Company may terminate this Agreement at
any time for convenience and without cause. Exercise of this right must be
accomplished by giving Contractor prior written notice designating the
termination date (which termination date shall not be less than five (5) days
following such notice) and by paying Contractor fees due through the date of
termination as provided in Section 5.1 above. In the event that a purported
termination for cause by the Company under Section 11.2 above is determined by a
competent authority not to be properly a termination for cause, then such
termination by the Company shall be deemed to be a termination for convenience
under this Section 11.3.

11.4 Task Orders. Upon written notice to Contract, the Company may terminate any
particular Task Order. The termination of any particular Task Order shall not
affect the parties’ respective duties and obligations under any other Task
Order(s) then in effect.



--------------------------------------------------------------------------------

12. GENERAL

12.1 Assignment. This Agreement shall be binding on the parties hereto and their
respective successors and assigns. Neither party may, or shall have the power
to, assign this Agreement without prior written consent of the other, except
that the Company may assign its rights and obligations under this Agreement
without approval of Contractor to an entity that acquires all or substantially
all of the assets of the Company or to any subsidiary or affiliate or successor
in a merger or acquisition of the Company; provided that in no event shall such
assignment relieve the Company of its obligations under this Agreement.

12.2 Force Majeure. In the event performance of this Agreement or a particular
Task Order is prevented or interfered with by reason of acts of God, fires,
floods, epidemic, strikes, or any other circumstances beyond the reasonable
control and without the fault or negligence of the party affected, the party so
affected, upon giving prompt notice to the other party of the circumstances
causing its delay or failure to perform and of its plans and efforts to
implement a work-around solution, shall be excused from such performance on a
day-to-day basis to the extent of such prevention, restriction or interference
(and the other party shall likewise be excused from performance of its
obligations on a day-to-day basis until the delay, restriction or interference
has ceased), provided, however, that the party so affected shall use its
reasonable efforts to avoid or remove such causes of nonperformance and both
parties shall proceed whenever such causes are removed or cease. In the event
such delay shall extend for a period which substantially and adversely impacts
the Services, and in no event more than three (3) consecutive days, then the
Company may terminate this Agreement without liability upon written notice to
Contractor.

12.3 Informal Dispute Resolution. The parties agree that, prior to initiating
formal dispute resolution relating to any matter set forth in this Agreement,
they will attempt to resolve disputes informally by working together to promptly
address problems and escalate issues within their respective companies as
reasonably required.

12.4 Notices. Any notices or communication under this Agreement and/or any Task
Order shall be in writing and shall be hand delivered or sent by registered mail
return receipt requested to the party receiving such communication at the
address first set forth above, or such other address as either party may in the
future specify to the other party in accordance with this notice provision.

12.5 Governing Law. This Agreement and related Task Order(s) shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia,
without regard to its choice of law rules. The sole jurisdiction and venue for
any litigation arising out of this Agreement shall be an appropriate federal or
state court in Virginia.

12.6 Entire Agreement. Except as provided below in this Section 12.6, this
Agreement and each Task Order attached hereto set forth the entire understanding
and agreement of the parties as to the specific subject matter therein, and
supersede all prior agreements and representations, whether written or oral,
with respect to the subject matter of this Agreement, and each Task Order
attached hereto, between the parties. No modification, amendment, supplement to
or waiver of this Agreement or any Task Order



--------------------------------------------------------------------------------

hereunder, or any of their provisions shall be binding upon the parties hereto
unless made in writing and duly signed by both parties. Notwithstanding the
foregoing, the Termination Agreement (and the Separation Agreement referenced in
the Termination Agreement) shall remain in full force and effect in accordance
with their current terms and shall not be modified or amended by this Agreement.

12.7 Counterparts. This Agreement and any future Task Order may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which shall together constitute one and the same Agreement.

12.8 No Waiver. No waiver shall be effective unless in writing signed by an
authorized representative of the party against whom enforcement of the waiver is
sought. Neither the failure of either party to exercise any right of
termination, nor the waiver of any default or breach shall constitute a waiver
of the rights granted in this Agreement with respect to any subsequent other
default or breach.

12.9 No Interference. Contractor represents to the Company that, as of the
Effective Date, he is not subject to any obligation that would prevent him from
entering into this Agreement or any Task Order, and that Contractor’s offer to
provide Services and the Company’s acceptance of such offer in no way causes or
induces Contractor to breach any contractual obligation to any other party.

12.10 Severability. In the event any one or more of the provisions of this
Agreement or of any Task Order is invalid or otherwise unenforceable, the
enforceability of remaining provisions shall be unimpaired.

12.11 Publicity. Contractor agrees that he will not refer to the existence of
this Agreement or any Task Order in press releases, advertising or materials
distributed to prospective customers without the prior written consent of the
Company, in each instance, which consent may be withheld in its sole discretion.
The Company shall be entitled to reference this Agreement in any public filings
or press releases it makes.

14.12 Remedies. The rights and remedies of the Company as set forth in this
Agreement are not exclusive and are in addition to any other rights and remedies
available to it at law or in equity.

14.13 Survival. Any provision of this Agreement which contemplates performance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect.

14.14 Headings. The section headings in this Agreement are intended for
reference purposes only and shall in no way be construed to modify or restrict
any of the terms or provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



--------------------------------------------------------------------------------

[Signatures on the following page]



--------------------------------------------------------------------------------

PRIMUS TELECOMMUNICATIONS GROUP, INC.

            /s/ John B. Spirtos

By: John B. Spirtos THOMAS R. KLOSTER

            /s/ THOMAS R. KLOSTER



--------------------------------------------------------------------------------

EXHIBIT A

(Form W-9)